                   Case 1:19-cv-01368-JSR Document 6 Filed 02/14/19 Page 1 of 2



AO 440 (Rev. 06/ 12) Summon s in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                  I    Southern~~WfdFbPf New York      I
                                                                  )
                       FELIPE CHAIREZ
                                                                  )
                                                                  )
                                                                  )
                             Plaint i.ff(s)
                                                                  )
                                                                  )       Civil Action No. 19 cv 1368 (JSR)
                                  V.
                                                                  )
    LOCAL UNION 376 OF DISTRICT COUNCIL                           )
     37 OF THE AMERICAN FEDERATION OF                             )
  STATE, COUNTY AND MUNICIPALEMPLOYEES,                           )
                                                                  )
                            Defendant (s)                         )

                                                      SUMMONS IN A CIVIL ACTION

To: (Defendant 's name and address) Local Union 376 of District Council 37
                                    of the American Federation of State, County and Municipal Employees
                                    125 Barclay Street
                                    New York, New York 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency , or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney ,
whose name and address are: Roland R. Acevedo
                                Law Office of Roland R. Acevedo
                                27 Whitehall Street , 5th fl
                                New York, New York 10004



        If you fail to respond , jud gment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date: _____                 _ ___             _
                                                                                        Signature of Clerk or Deputy Clerk
                    Case 1:19-cv-01368-JSR Document 6 Filed 02/14/19 Page 2 of 2



AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                        PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name of individual and title, if any)
 was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                         on (date)                               ; or

           0 I left the summons at the individual's residence or usual place of abode with                       (name)

                                                                          , a person of suitable age and discretion who resides there ,
          - ----------------                                        -
           on (date)                               , and mailed a copy to the individual's last known address; or
                        ----        - ---
           0 I served the summons on (name               of individual)                                                                   , who is
            designated by law to accept service of process on behalf of (name of organi=alion)
                                                                                          on (date)                              ; or
                                                                                                      -----           --    --
           0 I returned the summons unexecuted because                                                                                         ; or

           0 Other (specify) :




           My fees are$                            for travel and $                           for services, for a total of$             0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                                      Server's signatu re



                                                                                                  Printed name and title




                                                                                                       Server's address


 Additional information regarding attempted service, etc:
